DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 (f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding to claim 20, claim limitation, “gamut mapper", has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mapper” coupled with functional language “configured” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 6, 10, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US 7893945 B2) in view of BEN-CHORIN (US 20120139913 A1), and further in view of Longhurst (US 20130050245 A1).
Regarding to claim 1, Ramanath discloses a computer-implemented method of mapping a source image comprising a plurality of source colour points expressed in accordance with a source colour gamut to a destination image comprising a plurality of destination colour points expressed in accordance with a destination colour gamut in an operating colour space (col. 2, lines 62-67: map color points from the input color gamut to the output color gamut; Fig. 9; col. 10, lines 20-25: a computer processor 920 maps input color gamut to output color gamut in a three dimensional operating color space of chroma, lightness and hue; Fig. 9; col. 10, lines 52-56: a device with a computer processor 920 is a color processor; Fig. 9A; col. 11, lines 10-15: sequence controller 954 is an input; the sequence controller 954 receives the image input video signal 952 as illustrated in Fig. 9A; sequence controller 954 maps the input gamut to the output gamut; Fig. 3-4: col. 4, lines 53-56: input color gamut is a three dimensional operating color space; FIG. 3A illustrates an exemplary hue slice 320, showing the variation between chroma and lightness for a particular, constant hue angle within the input color gamut 300), the method comprising: 
mapping any source colour point lying outside the destination colour gamut to a respective destination colour point within the destination colour gamut along a respective curve of constant hue and varying luminance (Fig. 7A; col. 8, lines 7-15: for each source point 743, 745 as illustrated in Fig. 7A; source point 743, 745 lay outside the destination gamut as 
said translation being performed in accordance with a set of transformations comprising a luminance transformation configured to modify the luminance of any source colour point lying outside the destination colour gamut in dependence on the magnitude of the colour components of that source colour point in the operating colour space (Fig. 6, Fig. 7, Fig. 7A; col. 7, lines 1-15: Equation 5 modifies and maps lightness of the source input based on color Ci and lightness Li; 
    PNG
    media_image1.png
    37
    208
    media_image1.png
    Greyscale
; Fig. 7A; col. 8, lines 4-15: point 743 is shifted to point 744 under constant hue and varying lightness using expression 5; lightness changes from larger than 40 to less than 40 as illustrated in Fig. 7A; control point 745 in the input gamut 710 maps 
Ramanath fails to explicitly disclose:
mapping is translating;
wherein the luminance transformation is defined such that for source colour points lying in any position outside the destination colour gamut, the shift in luminance caused by the translation will be greater for source colour points further from the centre of the destination colour gamut than for source colour points closer to the centre of the destination colour gamut.
In same field of endeavor, BEN-CHORIN teaches mapping is translating ([0035]: translating the encoded three-primary values into a format suitable for driving an n-primaries color display; [0043]: the input data in YCbCr format is translated, using a conversion matrix, to corresponding RGB data; Fig. 3; [0055]).
It would have been obvious to one of ordinary skill in the art to modify Ramanath to include mapping is translating as taught by BEN-CHORIN. The motivation for doing so would have been to perform manipulations and adjustments, e.g., by adjusting the brightness, contrast and color of a display monitor as taught by BEN-CHORIN in paragraph [0044] and to produce improved color images as taught by BEN-CHORIN in paragraph [0009].
Ramanath in view of BEN-CHORIN fails to explicitly disclose wherein the luminance transformation is defined such that for source colour points lying in any position outside the destination colour gamut, the shift in luminance caused by the translation will be greater for source colour points further from the centre of the destination colour gamut than for source colour points closer to the centre of the destination colour gamut. 

	wherein the luminance transformation is defined such that for source colour points lying in any position outside the destination colour gamut, the shift in luminance caused by the translation will be greater for source colour points further from the centre of the destination colour gamut than for source colour points closer to the centre of the destination colour gamut (Fig. 2A; [0049]: point P5 is a global center point; FIG. 2A shows a number of out-of-gamut points P1, P2, P3 and P4; T2 takes P1 toward a global center point P5 on axis 11 and the luminance value of P5 as illustrated in Fig. 2A;  [0121]: determining a center of mass of all or selected boundary points for each luminance level; Fig. 2A; [0049]: a global center point P5; Fig. 2A; [0060]: far out-of-gamut points are mapped to boundary 15, closer out-of-gamut points are mapped to a region inside boundary 15; the shift of far out-of-gamut points is greater than closer out-of-gamut points as illustrated in Fig. 2A; P1, P3; [0061]: region 29 tapers to zero; Fig. 6A; Fig. 6B; [0086]: the farthest out-of-gamut point is mapped to boundary 15 and all other out-of-gamut points are mapped to a region within gamut 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanath to include wherein the luminance transformation is defined such that for source colour points lying in any position outside the destination colour gamut, the shift in luminance caused by the translation will be greater for source colour points further from the centre of the destination colour gamut than for source colour points closer to the centre of the destination colour gamut as taught by Longhurst. The motivation for doing so would have been to improve the fit of the piecewise curve to the portion of the gamut boundary in the segment; to reduce ongoing computational burden; to 

Regarding to claim 2, Ramanath in view of BEN-CHORIN and Longhurst discloses the computer-implemented method as claimed in claim 1, wherein the operating colour space is a YUV colour space (BEN-CHORIN; [0051]: the YCbCr values are typically multiplied by a matrix; Fig. 3; [0055]: YCbCr space is operating color space; YCbCr space may be YUV space).
 Ramanath in view of BEN-CHORIN and Longhurst further discloses a YUV colour space (Longhurst; [0005]: YUV).

Regarding to claim 3, Ramanath in view of BEN-CHORIN and Longhurst discloses the computer-implemented method as claimed in claim 2, wherein the centre of the destination colour gamut is at the origin of the YUV colour space at U=0, V=0, Y=0.5 (BEN-CHORIN; Fig. 3; [0055]: FIG. 3 schematically illustrates an exemplary RGB space contained in a YCbCr space; the center of YCbCr space may be at  U=0, V=0, Y=0.5 as illustrated in Fig. 3). 

Regarding to claim 6, Ramanath in view of BEN-CHORIN and Longhurst discloses the computer-implemented method as claimed in claim 2, wherein the luminance transformation is defined such that the luminance of a source colour point outside the destination colour gamut is modified in dependence on the square of the distance of that source colour point from the axis (Ramanath; col. 7, lines 5-15: a least squares approach may be used with the control points to compute the best set of coefficients; Fig. 7A; col. 8, lines 7-15: the point 743 is shifted to 
Ramanath in view of BEN-CHORIN and Longhurst further discloses axis is at U=V=0 (BEN-CHORIN; Fig. 3; [0055]: FIG. 3 schematically illustrates an exemplary RGB space contained in an YCbCr space; the center of YCbCr space may be at U=0, V=0, Y=0.5 as illustrated in Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify Ramanath in view of BEN-CHORIN and Longhurst to include axis is at U=V=0 as taught by BEN-CHORIN. The motivation for doing so would have been to perform manipulations and adjustments, e.g., by adjusting the brightness, contrast and color of a display monitor as taught by BEN-CHORIN in paragraph [0044] and to produce improved color images as taught by BEN-CHORIN in paragraph [0009].

Regarding to claim 10, Ramanath in view of BEN-CHORIN and Longhurst discloses the computer-implemented method as claimed in claim 2, wherein the luminance transformation is defined such that the luminance of a source colour point outside the destination colour gamut is modified in dependence on a maximum magnitude of the coordinates of the source colour point in the operating colour space (Ramanath; col. 7, lines 5-15: a least squares approach may be used with the control points to compute the best set of coefficients; control points contain maximum magnitude in input gamut, i.e. operating space, and output gamut; the best set of 
Ramanath in view of BEN-CHORIN and Longhurst further discloses coordinates are U and V coordinates (BEN-CHORIN; Fig. 3; [0055]: FIG. 3 schematically illustrates an exemplary RGB space contained in an YCbCr space; the center of YCbCr space may be at U=0, V=0, Y=0.5 as illustrated in Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify Ramanath in view of BEN-CHORIN and Longhurst to include coordinates are U and V coordinates. The motivation for doing so would have been to perform manipulations and adjustments, e.g., by adjusting the brightness, contrast and color of a display monitor as taught by BEN-CHORIN in paragraph [0044] and to produce improved color images as taught by BEN-CHORIN in paragraph [0009]. 

Regarding to claim 14, Ramanath in view of BEN-CHORIN and Longhurst discloses the computer-implemented method as claimed in claim 2, wherein the luminance transformation is defined such that the luminance of a source colour point outside the destination colour gamut is modified in dependence on a polynomial function of the Y coordinate of the source colour point, the degree of the polynomial function being odd (Ramanath; col. 7, lines 5-15: L0 is one mapping operator as illustrated in expression 5; col. 7, lines 5-15: a least squares approach may be used with the control points to compute the best set of coefficients; the degree of polynomial function is 1 and is odd). 


 Ramanath in view of BEN-CHORIN and Longhurst further discloses wherein luminance along each respective curve varies with distance from the centre of the destination colour gamut (Ramanath; Fig. 7A; col. 8, lines 1-18: lightness changes with distance from a center as illustrated in Fig. 7A).
Ramanath in view of BEN-CHORIN and Longhurst further more discloses wherein luminance along each respective curve varies with distance from the centre of the destination colour gamut (BEN-CHORIN; Fig. 3; [0055]: FIG. 3 schematically illustrates an exemplary RGB space contained in a YCbCr space; the center of YCbCr space may be at  U=0, V=0, Y=0.5 as illustrated in Fig. 3). 

Regarding to claim 20, Ramanath discloses a colour processor configured to mapping a source image comprising a plurality of source colour points expressed in accordance with a source colour gamut to a destination image comprising a plurality of destination colour points expressed in accordance with a destination colour gamut in an operating colour space, the colour processor comprising (col. 2, lines 62-67: map color points from the input color gamut to the output color gamut; Fig. 9; col. 10, lines 20-25: a computer processor 920 maps input color gamut to output color gamut in a three dimensional operating color space of chroma, lightness and hue; Fig. 9; col. 10, lines 52-56: a device with a computer processor 920 is a color processor; Fig. 9A; col. 11, lines 10-15: sequence controller 954 is an input; the sequence controller 954 receives the image input video signal 952 as illustrated in Fig. 9A; sequence 
 a gamut mapper (Fig. 9; col. 10, lines 20-25: a computer processor 920 maps input color gamut to output color gamut in a three dimensional operating color space of chroma, lightness and hue).
Longhurst teaches a gamut mapper (Fig. 2; [0035]: FIG. 2 adjusts image data that includes out-of-gamut pixels to provide adjusted image data in which colors for all pixels are in gamut 14).
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 20.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US 7893945 B2) in view of BEN-CHORIN (US 20120139913 A1), in view of Longhurst (US 20130050245 A1), and further in view of Deishi (US 20020000993 A1).
Regarding to claim 4, Ramanath in view of BEN-CHORIN and Longhurst discloses the computer-implemented method as claimed in claim 1, 
Ramanath in view of BEN-CHORIN and Longhurst further discloses wherein the centre of the destination colour gamut is a centroid of the destination colour gamut (Longhurst; Fig. 14B; [0121]: determining a center of mass of all or selected boundary points for each luminance level; defines the transformation).

However, Ramanath in view of BEN-CHORIN and Longhurst fails to explicitly disclose centroid.
In same field of endeavor, Deishi teaches a centroid of the destination colour gamut (Fig. 14; [0033]: the centroid Q of output Gamut; Fig. 15; [0035]: point P outside output Gamut Gout is compressed in the direction of centroid Q to be converted into point P' located in output Gamut Gout; Fig. 16; [0036]: centroid of output Gamut Gout).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanath in view of BEN-CHORIN and Longhurst to include a centroid of the destination colour gamut as taught by Deishi. The motivation for doing so would have been to convert point P outside output Gamut Gout into point P' inside Gamut as taught by Deishi in Fig. 14, Fig. 15, Fig. 16, and paragraphs [0034-0036].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US 7893945 B2) in view of BEN-CHORIN (US 20120139913 A1), in view of Longhurst (US 20130050245 A1), and further in view of Cho (US 20090022395 A1).
Regarding to claim 5, Ramanath in view of BEN-CHORIN and Longhurst discloses the computer-implemented method as claimed in claim 1, 
Ramanath in view of BEN-CHORIN and Longhurst fails to explicitly disclose wherein the centre of the destination colour gamut is a weighted average of the position of some or all of the colour points in the destination gamut.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanath in view of BEN-CHORIN and Longhurst to include wherein the centre of the destination colour gamut is a weighted average of the position of some or all of the colour points in the destination gamut as taught by Cho. The motivation for doing so would have been to determine a final saturation variation using a weight depending on a difference between the average brightness value and the brightness value for each pixel as taught by Cho. In paragraphs [0102], [0104], and [0138].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanath (US 7893945 B2) in view of BEN-CHORIN (US 20120139913 A1), in view of Longhurst (US 20130050245 A1), and further in view of Balasubramanian (US 6744534 B1).
Regarding to claim 19, Ramanath in view of BEN-CHORIN and Longhurst discloses the computer-implemented method as claimed in claim 1, 

Ramanath in view of BEN-CHORIN and Longhurst fails to explicitly disclose value at the centre of the destination colour gamut.
In same field of endeavor, Balasubramanian discloses wherein the luminance transformation is operative to shift each source colour point along a respective curve towards the luminance value at the centre of the destination colour gamut (Fig. 7; col. 11, lines 30-40: the centrally located pixel mapper 720 maps pixels near the center of the source device's color gamut to color matched pixels in the destination device's color gamut; col. 12, lines 9-20: map pixels that are near the center of the source device's color gamut to color matched pixels in the destination device's color gamut).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanath in view of BEN-CHORIN and Longhurst to include wherein the luminance transformation is operative to shift each source colour point along a respective curve towards the luminance value at the centre of the destination colour gamut as taught by Balasubramanian. The motivation for doing so would have been to map pixels that are near the center of the source device's color gamut to color matched pixels in the destination device's color gamut as taught by Balasubramanian in Fig. 7, col. 11, lines 30-40, and col. 12, lines 9-20.

Allowable Subject Matter
Claims 7-9, 11-13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HAI TAO SUN/Primary Examiner, Art Unit 2616